Title: From James Madison to Le Ray de Chaumont, 14 September 1824
From: Madison, James
To: Le Ray de Chaumont, James Donatien


        
          Dear Sir
          Montpellier Sepr. 14. 1824
        
        Your letter of the 4th. inst: did not come to hand till yesterday evening. With the fullest allowance of time I do not know that I could furnish any information on the points you ask it, that could be of avail to you. In the haste called for, I can only say generally in answer to your several enquiries, that the Agricultural Societies in this State are thought to have had a valuable effect in exciting attention & emulation on subjects of Rural Economy, and in circulating instruction on them. The degree in which these advantages have taken place, I can not pretend to point out; being too little acquainted with the proceedings of the several dispersed Societies, and the reports that may have been made to them. In the district in which I live I observe an increasing improvement in the methods of manuring & cultivating the Soil, and the management of crops; tho’ I cannot say as much with respect to the animal item in husbandry.
        Feeling a warm interest in the advancement of Agriculture as the primary source of National prosperity, I should have taken a sincere pleasure in manifesting it by a satisfactory compliance with your wishes. The failure is of the less moment as from the calculated time of the Mail, this brief answer may not reach you before the day to which your consideration of the subject is limited. Be so good as to receive it, as at least an expression of my respect for your laudable views: to which permit me to add assurances of my esteem and my good wishes.
        
          James Madison
        
      